Exhibit 10.1
AMENDED AND RESTATED
EMPLOYMENT AND CHANGE-OF-CONTROL AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AND CHANGE-OF-CONTROL AGREEMENT
(“Agreement”) made as of the 13th day of October, 2008, by and between CENTRA
BANK, INC., a West Virginia corporation (“Employer”), and S. Todd Eckels
(“Employee”), joined in by CENTRA FINANCIAL HOLDINGS, INC., a West Virginia
corporation (“Centra Financial”), and by CENTRA FINANCIAL
CORPORATION-MORGANTOWN, INC., a West Virginia corporation (“CFC”).
WITNESSETH THAT:
     WHEREAS, Employer desires to retain the services of Employee as its Senior
Vice President—Commercial Lending, and Employee is willing to make his services
available to Employer, on the terms and subject to the conditions set forth
herein; and
     WHEREAS, Employee acknowledges that this Agreement is a benefit to him,
that this Agreement is not required for continued employment with Employer or
any affiliate and that Employee is executing this Agreement voluntarily and of
his free will and volition.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     1. Employment. Employee is hereby employed as Senior Vice
President—Commercial Lending, to have such duties and responsibilities as are
commensurate with such position. Employee hereby accepts and agrees to such
employment, subject to the general supervision and pursuant to the orders,
advice, and direction of Employer and its Board of Directors. Employee shall
perform such duties as are customarily performed by one holding such position in
other same or similar businesses or enterprises as that engaged in by Employer,
and shall also additionally render such other services and duties as may be
reasonably assigned to him from time to time by Employer, consistent with his
position.

 



--------------------------------------------------------------------------------



 



     2. Term of Agreement. The term of this Agreement (“Term”) shall commence
from and after the date hereof, and shall terminate on May 12, 2010.
     3. Compensation; Other Benefits.
          a. For all services rendered by Employee to Employer under this
Agreement, Employer shall pay to Employee, for the stated period beginning on
the date hereof, an annual salary of $149,000.00, payable in accordance with the
payroll practices of Employer applicable to all officers. This salary may be
reviewed for an increase sooner if approved by Employee’s Board of Directors.
Any salary increase payable to Employee shall be determined based on a review of
Employee’s total compensation package, Employer’s performance, the performance
of Employee and market competitiveness. Employee’s annual salary, as it may be
adjusted from time to time, will be his base salary for purposes of future
calculations of benefits. The base salary for purposes of future calculation of
benefits may not be reduced.
          b. Except as modified by this Agreement, Employee shall be entitled to
participate in all compensation or employee benefit plans or programs for which
Employee may legally be eligible. Employee shall be entitled to four weeks of
vacation per year.
          c. Employer shall pay or reimburse Employee for all reasonable travel
and other expenses incurred by Employee (and his spouse where there is a
legitimate business reason for his spouse to accompany him) in connection with
the performance of his duties and obligations under this Agreement, subject to
Employee’s presentation of appropriate vouchers in accordance with such
procedures as Employer may from time to time establish for executive officers
generally.
          d. Employer shall provide Employee with a Company vehicle for business
and personal use.
          e. Employer shall pay or reimburse Employee for annual membership at
The Pines Country Club.

2



--------------------------------------------------------------------------------



 



     4. Termination.
          a. Termination of Employment. Except for Just Cause, in the event that
Employee shall suffer a termination of employment by Employer or a material
change in title, position, status, pay or benefits, location of employment or
authority or duties, the Employee shall be entitled to receive two (2) years’
compensation, including base salary for purposes of benefit calculation, and
customary and usual incentives and bonuses (based on the average of the
incentives and bonuses paid to Employee during or for the previous two (2) full
years, or if less than two (2) full years the amount of said incentives and
bonuses so paid divided by two (2), prior to termination) payable to Employee
within ninety (90) days after termination, and all benefits as set forth in this
Agreement, including the benefits provided for in Section 3 hereof, will
continue to be paid by Employer for a period of two (2) years. At the time of
said termination, this Agreement shall terminate and the Employer shall be
obligated to make the payments as set forth in this Subsection 4(a) as severance
compensation to the Employee; provided, however, that the payments provided for
herein shall not be payable to Employee in the event of voluntary termination by
Employee, except in an occurrence of a Change of Control as provided for in
Section 4(d) and a voluntary termination by Employee following a material change
in title, position, status, pay or benefits, location of employment or authority
or duties by Employer without Just Cause.
          b. Death. If Employee shall die during the Term, this Agreement and
the employment relationship hereunder will automatically terminate on the date
of death, which date shall be the last date of the Term. Notwithstanding this
Subsection 4(b), if Employee dies while employed by Employer, Employee’s estate
shall receive Employee’s Compensation as defined in Section 3 herein for a
period of two (2) years. If the Employee shall die while terminated from the
Bank and is receiving payments as set forth in Subsection 4(a) hereinabove, then
the Employee’s beneficiaries shall, at their option, be entitled to receive the
remainder of payments due hereunder in a lump sum. Said amount shall be payable
on the first day of the second month following the decease of the Employee.
          c. Just Cause. Employer shall have the right to terminate Employee’s
employment under this Agreement at any time for Just Cause, which termination
shall be effective

3



--------------------------------------------------------------------------------



 



immediately. Termination for “Just Cause” shall be defined as (i) the willful
and/or continued failure of Employee to perform substantially his duties with
the Employer to the Employer’s reasonable satisfaction (other than any such
failure resulting from Employee’s incapacity due to illness), (ii) the willful
engaging by Employee in illegal conduct, personal dishonesty, gross personal
misbehavior, or gross misconduct that is demonstrably injurious to Employer,
Centra Financial, or CFC, (iii) the Employee’s conviction of, or plea of guilty
or nolo contendere to, a felony involving moral turpitude, (iv) breach of any
fiduciary duty involving personal profit, (v) failure to pass any legal drug
test given by or on behalf of the Employer pursuant to a drug testing policy
applicable to Employer’s employees generally, (vi) a material breach by Employee
of this Agreement or any employment agreement with Employer, or (vii) breach of
Section 6 hereof, with a breach to be determined in Employer’s sole discretion.
In the event Employee’s employment under this Agreement is terminated for Just
Cause, Employee shall have no right to receive compensation or other benefits
under this Agreement for any period after such termination.
          d. Change of Control. In the event of a Change of Control (as defined
below) of Employer at any time after the date hereof, and there is a termination
as defined in Section 4(a) within twenty-four (24) months after the Change of
Control, Employee shall be entitled to receive any compensation due but not yet
paid through the date of termination and all compensation and benefits as set
forth in Section 4(a) of this Agreement payable within ninety (90) days
following such termination.
          A “Change of Control” shall be deemed to have occurred if (i) any
person or group of persons (as defined in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) together with its affiliates, excluding
employee benefit plans of Employer, is or becomes, directly or indirectly, the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Securities
Exchange Act of 1934) of securities of Employer or Centra Financial representing
50% or more of the combined voting power of Employer’s then outstanding
securities; provided, however, that any public or private stock issuance by
Employer shall not constitute a change of control for purposes hereunder, or
(ii) during the term of this Agreement: (X) as a result of a tender offer or
exchange offer for the purchase of securities of Employer (other than such an
offer by Employer for its own securities), or (Y) as a result of a proxy
contest, merger, consolidation or sale of assets, and (Z) as a

4



--------------------------------------------------------------------------------



 



result of either or any combination of the foregoing, there is a change in the
composition of at least one-half of the members of Employer’s Board of
Directors, except new directors whose election or nomination for election by
Employer’s shareholders is approved by a vote of at least a majority of the
directors still in office who are directors at the beginning of such two
(2) year period; or (iii) the shareholders of Employer or Centra Financial
approve a merger or consolidation of Employer or Centra financial with and into
any other corporation or entity, which entity is the survivor, other than a
merger or consolidation which would result in the voting securities of Employer
or Centra Financial outstanding or being converted into voting securities of the
surviving entity) at least 50% of the combined voting power of the voting
securities of Employer or Centra Financial or such surviving entity outstanding
immediately after such merger of consolidation.
          e. Non-Competition. During any period in which or for which Employee
receives compensation pursuant to this Agreement, including any period
represented by payments under Section 4(a) hereof, Employee will not directly or
indirectly, either as a principal, agent, employer, stockholder, co-partner or
in any other individual or representative capacity whatsoever, engage in the
banking and financial services business, which includes consumer, savings,
commercial banking and the insurance and trust businesses, or the savings and
loan or mortgage banking business, or any other business in which Employer or
its Affiliates are engaged, anywhere in any county in which Employer or its
Affiliates have an office, and in any county contiguous to any county in which
Employer or its Affiliates have an office, nor will Employee solicit, or assist
any other person in soliciting, any depositors or customers of Employer or its
Affiliates or induce any then or former employee of Employer or its Affiliates
to terminate their employment with Employer or its Affiliates. The term
Affiliate as used in this Agreement means a Person that directly or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, another Person. The term Person as used in this Agreement
means any person, partnership, corporation, group or other entity.
          f. No Mitigation. In receiving any payments pursuant to this
Section 4, Employee shall not be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Employee hereunder
and such amounts shall not be reduced or terminated whether or not Employee
obtains other employment.

5



--------------------------------------------------------------------------------



 



          g. Parachute Payments.
               (1) Notwithstanding anything in this Agreement to the contrary,
in the event it shall be determined that any payment, award, benefit or
distribution (or any acceleration of any payment, award, benefit or
distribution) by Employer (or any of its affiliated entities) or any entity
which effectuates a Change of Control (or any of its affiliated entities) to or
for the benefit of Employee (whether pursuant to the terms of this Agreement or
otherwise) (the “Payments”) would be subject to the excise tax (the “Excise
Tax”) under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), then the amounts payable to Employee under this Agreement shall be
reduced (reducing first the payments under Section 3(b), unless an alternative
method of reduction is elected by Employee) to the maximum amount as will result
in no portion of the Payments being subject to such Excise Tax (the “Safe Harbor
Cap”). For purposes of reducing the Payments of the Safe Harbor Cap, only
amounts payable under this Agreement (and no other Payments) shall be reduced,
unless consented to by Employee.
               (2) All determinations required to be made under this Subsection
4(g) shall be made by the public accounting firm that is generally retained by
Employer (the “Accounting Firm”). In the event that the Accounting Firm is
serving as accountant or auditor for any individual, entity or group effecting a
Change of Control (or if the Accounting Firm fails to make the Determination),
Employee may appoint another nationally recognized public accounting firm to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). If payments are reduced to the
Safe Harbor Cap, the Accounting Firm shall provide a reasonable opinion to
Employee that he is not required to report any Excise Tax on his federal income
tax return. All fees, costs and expenses (including, but not limited to the
costs of retaining experts) of the Accounting Firm shall be borne by Employer,
and the determination by the Accounting Firm shall be binding upon Employer and
Employee (except as provided in Subsection (3) below).
               (3) If it is established pursuant to a final determination of a
court or an Internal Revenue Service (the “IRS”) proceeding which has been
finally and conclusively resolved, that Payments have been made to, or provided
for the benefit of, Employee by Employer,

6



--------------------------------------------------------------------------------



 



which are in excess of the limitations provided in this Section 4 (hereinafter
referred to as an “Excess Payment”), such Excess Payment shall be deemed for all
purposes to be a loan to Employee made on the date Employee received the Excess
Payment and Employee shall repay the Excess Payment to Employer on demand,
together with interest on the Excess Payment at the applicable federal rate (as
defined in Section 1274(d) of the Code) from the date of Employee’s receipt of
such Excess Payment until the date of such repayment. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
determination, it is possible that Payments which will not have been made by
Employer shall have been made (an “Underpayment”), consistent with the
calculations required to be made under this Subsection 4(g). In the event that
it is determined (i) by the Accounting Firm, Employer (which shall include the
position taken by Employer, or together with its consolidated group, on its
federal income tax return) or the IRS, or (ii) pursuant to a determination by a
court, that an Underpayment has occurred, Employer shall pay an amount equal to
such Underpayment to Employee within ten (10) days of such determination
together with interest on such amount at the applicable federal rate from the
date such amount would have been paid to Employee until the date of payment.
          h. Key Employee. To the extent that Employee is a “key employee” (as
defined under Section 416(i) of the Internal Revenue Code, disregarding
Section 416(i)(5) of the Internal Revenue Code) of the Company, no payment of
Termination Compensation may be made under this Section 4 prior to the earlier
of (i) the expiration of the six (6) month period measured from the date of
Employee’s separation from service, or (ii) the date of the Employee’s death;
provided, however, that the six (6) month delay required under this Section 4(i)
shall not apply to the portion of any payment resulting from the Employee’s
“involuntary separation from service” (as defined in Treas. Reg. 1.409A l(n) and
including a “separation from service for good reason” as defined in Treas. Reg.
1.409A i(n)(1) that (a) is payable no later than the last day of the second year
following the year in which the separation of service occurs, and (b) does not
exceed two (2) times the lesser of (i) the Employee’s annualized compensation
for the year prior to the year in which the separation from services occurs, or
(ii) the dollar limit describe din Section 401(a)(17) of the Code. To the extent
Termination Compensation payable in monthly installments under this Section 4 is
required to be deferred under the preceding sentence, the first six (6) months
of monthly installments

7



--------------------------------------------------------------------------------



 



shall be payable in month seven following Employee’s separation from service and
the remaining monthly payments shall be made when otherwise scheduled.
          i. Termination of Employment. Any reference in this Agreement to a
termination of employment, severance from employment or separation from
employment shall be deemed to mean a “Termination of Employment.” A “Termination
of Employment” means the termination of the Employee’s employment with the
Company and its Affiliates for reasons other than death or disability. Whether a
Termination of Employment takes place is determined based on the facts and
circumstances surrounding the termination of the Employee’s employment. A
Termination of Employment will be considered to have occurred if it is
reasonably anticipated that:

  (i)   the Employee will not perform any services for the Company or its
Affiliates after Termination of Employment, or     (ii)   the Employee will
continue to provide services for the Company or its Affiliates at an annual rate
that is less than fifty percent (50%) of the bona fide services rendered during
the immediately preceding twelve (12) months of employment.

     5. Other Employment. Employee shall devote all of his business time,
attention, knowledge and skills solely to the business and interest of Employer
and its Affiliates, and Employer and its Affiliates shall be entitled to all of
the benefits, profits and other emoluments arising from or incident to all work,
services and advice of Employee, and Employee shall not, during the Term hereof,
become interested directly or indirectly, in any manner, as partner, officer,
director, stockholder, advisor, employee or in any other capacity in any other
business similar to Employer’s business; provided, however, that nothing herein
contained shall be deemed to prevent or limit the right of Employee to invest in
a business similar to Employer’s business if such investment is limited to less
than 5% of the capital stock or other securities of any corporation or similar
organization whose stock or securities are publicly owned or are regularly
traded on any public exchange or less than 1% of the capital stock of any other
entity.

8



--------------------------------------------------------------------------------



 



     6. Nondisparagement. Employee agrees that during the Term of this Agreement
and for five (5) years thereafter not to make any statements that disparage
Employer, its respective affiliates, employees, officers, directors, products or
services. Notwithstanding the foregoing, statements made in the course of sworn
testimony in administrative, judicial or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings) shall not
be subject to this Section 6.
     7. Arbitration. Except as otherwise provided in this Section 7, all
disputes arising out of or relating to this Agreement, the interpretation or
application of this Agreement, or Employee’s employment with Employer
(hereinafter “Covered Disputes”), shall be resolved solely and exclusively by
binding arbitration, applying the law of West Virginia.
     Unless otherwise agreed in writing by the parties:
          (i) the arbitration will be conducted before a single arbitrator of
the American Arbitration Association (“AAA”), in accordance with the rules of
the AAA then in effect regarding arbitration of employment disputes; and
          (ii) the arbitration will be conducted in Morgantown, West Virginia.
     The award rendered by the arbitrator shall be binding on the parties, and
judgment on such award may be entered by any court of competent jurisdiction.
          a. Injunctions to Enforce Arbitration and to Restrain Violations
Pending Arbitration. Notwithstanding the foregoing, either party may file a
lawsuit to compel arbitration of disputes between the parties and to enjoin
violations of this Agreement pending arbitration. Such lawsuit may be brought
only in the Circuit Court of Monongalia County, West Virginia, or the United
States District Court for the Northern District of West Virginia, and Employee
and Employer hereby waive any right that they might have to challenge the
selection of those forums, including but not limited to challenges to personal
jurisdiction, venue, or the convenience of the forum. Specifically, by executing
this Agreement, Employee and Employer agree, consent, and stipulate that, in any
action to compel arbitration of a Covered Dispute or to enjoin violations of
this Agreement pending arbitration: (i) the aforesaid courts have personal
jurisdiction over Employee and Employer, (ii) venue is proper in those courts,
and (iii) those courts provide a convenient forum for that action.

9



--------------------------------------------------------------------------------



 



     To the maximum extent permitted by the law, the parties stipulate and agree
that this provision supersedes any analysis of choice of laws. To the extent
that a choice-of-laws analysis is required, the parties stipulate and agree that
West Virginia and Federal law shall govern such analysis.
          b. Arbitration Costs. Employer shall pay all costs and fees charged by
AAA for the arbitration, including the arbitrator’s fees and expenses
(“Arbitration Costs”) provided, however, the arbitrator shall apportion the
award of Arbitration Costs between the parties based upon their relative degree
of success.
     8. Joinder by Centra Financial and CFC. Centra Financial and CFC join into
this Agreement to evidence their consent to the terms hereof.
     9. Miscellaneous.
          a. This Agreement shall be governed by and construed in accordance
with the laws of the State of West Virginia without regard to conflicts of law
principles thereof.
          b. This Agreement, together with any Stock Option Agreements and
Non-Solicitation and Confidentiality Agreements among any of the parties hereto,
constitutes the entire Agreement between Employee and Employer, with respect to
the subject matter hereof, and supersedes all prior agreements with respect
thereto.
          c. This Agreement may be executed in one or more counterparts, all of
which, taken together, shall constitute one and the same instrument.

10



--------------------------------------------------------------------------------



 



          d. Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and delivered in person or
by reliable overnight courier service or deposited in the mails, postage
prepaid, return receipt requested, addressed as follows:
To Employer:
Corporate Secretary
Centra Bank, Inc.
990 Elmer Prince Drive
P.O. Box 656
Morgantown, WV 26507-0656
With a copy to:
Corporate Secretary
Centra Financial Holdings, Inc.
Centra Financial Corporation — Morgantown, Inc.
990 Elmer Prince Drive
P.O. Box 656
Morgantown, WV 26507-0656
To Employee:
S. Todd Eckels
1139 Steeplechase Street
Morgantown, WV 26504
Notices given in person or by overnight courier service shall be deemed given
when delivered to the address required by this Section 9(d), and notices given
by mail shall be deemed given three (3) days after deposit in the mails. Any
party hereto may designate by written notice to the other party in accordance
herewith any other address to which notices addressed to him shall be sent.
          e. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. It is understood and agreed that
no failure or delay by Employer or Employee in exercising any right, power or
privilege under this Agreement shall operate as a waiver

11



--------------------------------------------------------------------------------



 



thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.
          f. The Employer shall not merge or consolidate into or with another
bank or sell substantially all its assets to another bank, firm or person until
such bank, firm or person expressly agrees, in writing, to assume and discharge
the duties and obligations of the Bank under this Agreement. This Agreement
shall be binding upon the parties hereto, their successors, beneficiaries, heirs
and personal representatives.
          g. It is agreed by and between the parties hereto that, during the
lifetime of the Employee, this Agreement may be amended or revoked at any time
or times, in whole or in part, by the mutual written consent of the Employee and
the Employer.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.

       
 
  CENTRA BANK, INC.
 
   
 
   
 
  /s/ Douglas J. Leech
 
   
 
  Douglas J. Leech
President and CEO
 
   
 
   
 
   
 
  CENTRA FINANCIAL HOLDINGS, INC.
 
   
 
   
 
  /s/ Douglas J. Leech
 
   
 
  Douglas J. Leech
President and CEO
 
   
 
   
 
   
 
  CENTRA FINANCIAL CORPORATION —
MORGANTOWN, INC.
 
   
 
   
 
  /s/ Douglas J. Leech
 
   
 
  Douglas J. Leech
President and CEO
 
   
 
   
 
   
 
  EMPLOYEE:
 
   
 
   
 
  /s/ S. Todd Eckels
 
   
 
  S. Todd Eckels
Executive Vice President

12